IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-30884
                          Summary Calendar



     UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

          versus

     HARRY HANDY, also known as Dubie,

                                          Defendant-Appellant.



          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 00-CR-319-1-D

                          October 21, 2002


Before GARWOOD, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Harry Handy appeals his guilty-plea conviction for conspiracy

to possess with intent to distribute cocaine hydrochloride and

cocaine base in violation of 21 U.S.C. § 846.   Handy contends that

the district court committed reversible error by failing to advise

him at rearraignment that the right to trial included the right to

a jury trial.   In light of the Supreme Court’s decision in United



     *
      Pursuant to 5TH CIR. R.47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
States v. Vonn, 122 S.Ct. 1043 (2002), which was decided after

Handy’s brief was filed, Handy concedes that this argument is

frivolous.   We agree that Handy has not shown that the district

court’s omission of the word “jury” from the plea colloquy affected

his substantial rights.   See Vonn, 122 S.Ct. at 1048; United States

v. Caston, 615 F.2d 1111, 1114-16 (5th Cir. 1980).

     Handy has filed a supplemental brief on appeal arguing for the

first time that the district court’s denial of his oral motion to

withdraw his guilty plea requires reversal. The district court did

not abuse its discretion in denying Handy’s last-minute pro se

request to withdraw his guilty plea (made near the conclusion of

the sentencing hearing and over three and a half months after the

plea had been accepted) because Handy did not properly support the

motion by asserting any fair and just reason for withdrawing his

plea.   See FED. R. CRIM. P. 32(e); United States v. Badger, 925 F.2d

101, 104 (5th Cir. 1991).      Contrary to the contention in the

supplemental brief, the district court’s remarks do not indicate

that the district judge “considered withdrawing the plea a legal

impossibility;” they indicate nothing more than that the court (the

same judge who had accepted the plea), seeing no fair and just

reason for withdrawal of the plea, would not allow it.

     As for the contention in the supplemental brief that Handy

(who was represented by counsel throughout) was not given an

opportunity to state reasons for his motion, neither he nor his


                                  2
counsel ever sought or attempted to state any reasons or ever

requested to be allowed to do so, or requested a hearing or an

opportunity to confer or the like, or made any objection to the

court’s ruling on any such ground (or indeed on any ground).    All

contentions respecting withdrawal of the plea were raised for the

first time in the supplemental brief on appeal.     Nowhere in that

brief, nor anywhere in the record, is there any suggestion of any

reason why or on what basis withdrawal of the plea was sought or

should have been allowed or what would or could be shown in that

respect if the case were remanded; indeed the record indicates it

is highly improbable that there could be any fair and just reason

to withdraw the plea.   We conclude that the contentions respecting

Handy not being afforded any opportunity to state reasons are

governed by FED. R. CRIM. P. 52(b), that no prejudice has been shown

and that reversal is not called for.   Vonn, supra.

     AFFIRMED.




                                 3